--------------------------------------------------------------------------------



SCIENTIFIC LEARNING CORPORATION
1999 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN


ADOPTED MAY 17, 1999
APPROVED BY STOCKHOLDERS MAY 28, 1999
AMENDED OCTOBER 9, 2002
AMENDED FEBRUARY 25, 2003
APPROVED BY STOCKHOLDERS _____, 2003
TERMINATION DATE: MAY 17, 2009

1.    PURPOSE.

        (a)     The purpose of the 1999 Non-Employee Directors’ Stock Option
Plan (the “Plan”) is to provide a means by which each member of the Board of
Directors of Scientific Learning Corporation (the “Company”) who is not at the
time of grant an employee of the Company or of any Affiliate of the Company, or
a holder or representative of the holder of 10% or more of the Company’s capital
stock (each such person being hereafter referred to as a “Non-Employee
Director”) will be given an opportunity to purchase stock of the Company.

        (b)     The word “Affiliate” as used in the Plan means any parent
corporation or subsidiary corporation of the Company as those terms are defined
in Sections 424(e) and (f), respectively, of the Internal Revenue Code of 1986,
as amended from time to time (the “Code”).

        (c)     The Company, by means of the Plan, seeks to retain the services
of persons now serving as Non-Employee Directors of the Company, to secure and
retain the services of persons capable of serving in such capacity, and to
provide incentives for such persons to exert maximum efforts for the success of
the Company.

2.    ADMINISTRATION.

        (a)     The Board of Directors of the Company (the “Board”) shall
administer the Plan unless and until the Board delegates administration to a
committee, as provided in subparagraph 2(b).

        (b)     The Board may delegate administration of the Plan to a committee
composed of two (2) or more members of the Board (the “Committee”). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.



1.

--------------------------------------------------------------------------------





3.    SHARES SUBJECT TO THE PLAN.

        (a)     Subject to the provisions of paragraph 10 relating to
adjustments upon changes in stock, the stock that may be sold pursuant to
options granted under the Plan shall not exceed in the aggregate One Hundred
Fifty Thousand (150,000) shares of the Company’s common stock. If any option
granted under the Plan shall for any reason expire or otherwise terminate
without having been exercised in full, the stock not purchased under such option
shall again become available for the Plan.

        (b)     The stock subject to the Plan may be unissued shares or
reacquired shares, bought on the market or otherwise.

        (c)     Notwithstanding any provision herein to the contrary, in the
event the Plan is not approved by holders of at least two-thirds of the
Company’s outstanding common stock within twelve months of the date an option is
first granted hereunder following the October 2002 amendment of the Plan, then,
unless an exemption from qualification is available with respect to such grant
that does not require compliance with the provisions of 260.140.45 of the
California Code of Regulations, any option granted hereunder which (i) followed
the October 2002 amendment of the Plan and (ii) was granted at a time when the
total number of securities issuable upon exercise of all outstanding options
[exclusive of rights described in Section 260.140.40 and warrants described in
Sections 260.140.43 and 260.140.44 of the California Code of Regulations, and
any purchase plan or agreement as described in Section 260.140.42 of the
California Code of Regulations (provided that the purchase plan or agreement
provides that all securities will have a purchase price of 100% of the fair
value, as determined in accordance with Section 260.140.50 of the California
Code of Regulations, of the security either at the time the person is granted
the right to purchase securities under the plan or agreement or at the time the
purchase is consummated)] and the total number of securities called for under
any bonus or similar plan or agreement exceeded 30% of the Company’s then
outstanding securities, calculated on an as-converted to common stock basis,
shall be void.

4.    ELIGIBILITY.

        Options shall be granted only to Non-Employee Directors of the Company.

5.    NON-DISCRETIONARY GRANTS AND COMPENSATION.

        (a)     Upon the effectiveness of the registration statement for the
initial public offering (the “IPO”) of the Company, each person who is then a
Non-Employee Director, and after the IPO, upon the election to the Board of
Directors of a new member who is a Non-Employee Director, automatically shall be
granted options to purchase Five Thousand (5,000) shares of common stock of the
Company (an “Initial Grant”) on the terms and conditions set forth herein;
provided, however, that (unless otherwise determined by a majority of
disinterested Directors) such Initial Grant shall only be granted to
Non-Employee Directors who have not previously been granted stock options or had
the opportunity to purchase restricted stock in the Company in connection with
their service as a Director of the Company.



2.

--------------------------------------------------------------------------------





        (b)     Each person who is a Non-Employee Director on any anniversary of
the IPO automatically shall, on such anniversary, be granted an option to
purchase Five Thousand (5,000) shares of common stock of the Company on the
terms and conditions set forth herein (an “Annual Grant”).

6.    OPTION PROVISIONS.

        Each option shall be subject to the following terms and conditions:

        (a)     The term of each option commences on the date it is granted and,
unless sooner terminated as set forth herein, expires on the date five (5) years
from the date of grant (“Expiration Date”). If the optionee’s service as a
Non-Employee Director of the Company or an employee, member of the Board of
Directors or consultant to the Company or any Affiliate terminates for any
reason or for no reason, the option shall terminate on the earlier of the
Expiration Date or the date twelve (12) months following the date of termination
of all such service; provided, however, that if such termination of service is
due to the optionee’s death, the option shall terminate on the earlier of the
Expiration Date or eighteen (18) months following the date of the optionee’s
death.

        (b)     The exercise price of each option shall be equal to one hundred
percent (100%) of the Fair Market Value of the stock (as such term is defined in
subsection 9(d)) subject to such option on the date such option is granted.

        (c)     The optionee may elect to make payment of the exercise price
under one of the following alternatives:

                  (i)     Payment of the exercise price per share in cash at the
time of exercise;

                  (ii)     Provided that at the time of the exercise the
Company’s common stock is publicly traded and quoted regularly in The Wall
Street Journal, payment by delivery of shares of common stock of the Company
already owned by the optionee, held for the period required to avoid a charge to
the Company’s reported earnings, and owned free and clear of any liens, claims,
encumbrances or security interest, which common stock shall be valued at its
Fair Market Value on the date preceding the date of exercise; or

                  (iii)     Payment pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board which results in the
receipt of cash (or check) by the Company either prior to the issuance of shares
of the Company’s common stock or pursuant to the terms of irrevocable
instructions issued by the optionee prior to the issuance of shares of the
Company’s common stock.

                  (iv)     Payment by a combination of the methods of payment
specified in subparagraph 6(c)(i) through 6(c)(iii) above.

        (d)     An option shall not be transferable except by will or by the
laws of descent and distribution and, to the extent provided in the option
agreement, to such further extent as permitted by Section 260.140.41(d) of Title
10 of the California Code of Regulations at the time of the grant of the option,
and shall be exercisable during the lifetime of the optionee only by the
optionee. If the option does not provide for transferability, then the option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the optionee only
by the optionee. Notwithstanding the foregoing, the optionee may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the optionee, shall thereafter
be entitled to exercise the option.



3.

--------------------------------------------------------------------------------





        (e)     The Initial Grant shall be fully vested at the time of grant.

        (f)     The Annual Grant shall be fully vested at the time of grant.

        (g)     The Company may require any optionee, or any person to whom an
option is transferred under subparagraph 6(d), as a condition of exercising any
such option: (i) to give written assurances satisfactory to the Company as to
the optionee’s knowledge and experience in financial and business matters; and
(ii) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the option for such person’s own
account and not with any present intention of selling or otherwise distributing
the stock. These requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise of the option has been registered under a then currently-effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may require
any optionee to provide such other representations, written assurances or
information that the Company shall determine is necessary, desirable or
appropriate to comply with applicable securities laws as a condition of granting
an option to the optionee or permitting the optionee to exercise the option. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the stock.

        (h)     Notwithstanding anything to the contrary contained herein, an
option may not be exercised unless the shares issuable upon exercise of such
option are then registered under the Securities Act or, if such shares are not
then so registered, the Company has determined that such exercise and issuance
would be exempt from the registration requirements of the Securities Act.

7.    COVENANTS OF THE COMPANY.

        (a)     During the terms of the options granted under the Plan, the
Company shall keep available at all times the number of shares of stock required
to satisfy such options.

        (b)     The Company shall seek to obtain from each regulatory commission
or agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of stock upon exercise of the options granted under the
Plan; provided however, that this undertaking shall not require the Company to
register under the Securities Act either the Plan, any option granted under the
Plan, or any stock issued or issuable pursuant to any such option. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell stock upon exercise of
such options.



4.

--------------------------------------------------------------------------------





8.    USE OF PROCEEDS FROM STOCK.

        Proceeds from the sale of stock pursuant to options granted under the
Plan shall constitute general funds of the Company.

9.    MISCELLANEOUS.

        (a)     Neither an optionee nor any person to whom an option is
transferred under subparagraph 6(d) shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares subject to such
option unless and until such person has satisfied all requirements for exercise
of the option pursuant to its terms.

        (b)     Nothing in the Plan or in any instrument executed pursuant
thereto shall confer upon any Non-Employee Director any right to continue in the
service of the Company or any Affiliate in any capacity or shall affect any
right of the Company, its Board or shareholders or any Affiliate, to remove any
Non-Employee Director pursuant to the Company’s Bylaws and the provisions of
Delaware general corporation law.

        (c)     In connection with each option made pursuant to the Plan, it
shall be a condition precedent to the Company’s obligation to issue or transfer
shares to a Non-Employee Director, or to evidence the removal of any
restrictions on transfer, that such Non-Employee Director make arrangements
satisfactory to the Company to insure that the amount of any federal, state or
local withholding tax required to be withheld with respect to such sale or
transfer, or such removal or lapse, is made available to the Company for timely
payment of such tax.

        (d)     As used in this Plan, “Fair Market Value” means, as of any date,
the value of the common stock of the Company determined as follows:

                  (i)     If the common stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap, or is quoted on the OTC Bulletin Board,
the Fair Market Value of a share of common stock shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such system, exchange or board (or the exchange with the greatest volume of
trading in common stock) on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or



5.

--------------------------------------------------------------------------------





                  (ii)     In the absence of an established market for the
common stock, the Fair Market Value shall be determined in good faith by the
Board and to the extent that the Company is subject to Section 260.140.50 of
Title 10 of the California Code of Regulations (“Section 260.140.50”) at the
time the option is granted, in a manner consistent with Section 260.140.50.

        (e)     To the extent required by Section 260.140.46 of Title 10 of the
California Code of Regulations, the Company shall deliver financial statements
to Participants at least annually. This Section 14 shall not apply to key
Employees whose duties in connection with the Company assure them access to
equivalent information.

10.    ADJUSTMENTS UPON CHANGES IN STOCK.

        (a)     If any change is made in the stock subject to the Plan, or
subject to any option granted under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan and outstanding options will
be appropriately adjusted in the class(es) and maximum number of shares subject
to the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding options. The Board shall make such adjustments, and the
determination of the Board shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a “transaction not involving the receipt of consideration by the Company.”)

        (b)     In the event of: (1) a dissolution, liquidation, or sale of all
or substantially all of the assets of the Company; (2) a merger or consolidation
in which the Company is not the surviving corporation; or (3) a reverse merger
in which the Company is the surviving corporation but the shares of the
Company’s common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, then (i) any surviving or acquiring corporation
shall assume any options outstanding under the Plan or shall substitute similar
options (including an option to acquire the same consideration paid to the
shareholders in the transaction described in this subparagraph 10(b)) for those
outstanding under the Plan, or (ii) in the event any surviving corporation or
acquiring corporation refuses to assume such options or to substitute similar
options for those outstanding under the Plan, then such options shall be
terminated if not exercised prior to such event.

        (c)     In the event of the acquisition by any person, entity or group
within the meaning of Section 13(d) or 14(d) of the Exchange Act, or any
comparable successor provisions (excluding any employee benefit plan, or related
trust, sponsored or maintained by the Company or any Affiliate of the Company)
of the beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of directors, then, with respect to options held by
persons whose continuous service has not terminated, the vesting of such options
(and, if applicable, the time during which such options may be exercised) shall
be accelerated immediately upon the happening of such event.



6.

--------------------------------------------------------------------------------





11.    AMENDMENT OF THE PLAN.

        (a)     The Board at any time, and from time to time, may amend the Plan
and/or some or all outstanding options granted under the Plan. However, except
as provided in paragraph 10 relating to adjustments upon changes in stock, no
amendment shall be effective unless approved by the shareholders of the Company
to the extent shareholder approval is necessary for the Plan to satisfy the
requirements of Rule 16b-3 under the Exchange Act or any Nasdaq or securities
exchange listing requirements.

        (b)     Rights and obligations under any option granted before any
amendment of the Plan shall not be impaired by such amendment unless (i) the
Company requests the consent of the person to whom the option was granted and
(ii) such person consents in writing.

12.    TERMINATION OR SUSPENSION OF THE PLAN.

        (a)     The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate ten (10) years after the date
adopted by the Board. No options may be granted under the Plan while the Plan is
suspended or after it is terminated.

        (b)     Suspension or termination of the Plan shall not impair rights
and obligations under any option granted while the Plan is in effect, except
with the consent of the person to whom the option was granted.

13.    EFFECTIVE DATE OF PLAN; CONDITIONS OF EXERCISE.

        (a)     The Plan shall become effective on the same day that the
Company’s initial public offering of shares of common stock becomes effective,
subject to the condition subsequent that the shareholders of the Company approve
the Plan.

        (b)     No option granted under the Plan shall be exercised or
exercisable unless and until the condition of subparagraph 13(a) above has been
met.



7.

--------------------------------------------------------------------------------
